NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

  BOSCH AUTOMOTIVE SERVICE SOLUTIONS,
                 LLC,
               Appellant

                          v.

    ANDREI IANCU, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
   AND DIRECTOR OF THE UNITED STATES
     PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                     2015-1928
               ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
00183.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

  Before NEWMAN, CHEN, and HUGHES, Circuit Judges.

PER CURIAM.
2                     BOSCH AUTOMOTIVE SERVICE   v. IANCU



                       ORDER
    The United States Patent and Trademark Office peti-
tions for panel rehearing of this court’s December 22,
2017 opinion, seeking to “clarify a sentence in its prece-
dential opinion that could give rise to needless misunder-
standings in the future.” Specifically, the USPTO raised
the concern that the court’s opinion could be read, incor-
rectly, to have interpreted 35 U.S.C. 316(e). Bosch Auto-
motive Service Solutions, LLC responded, in a way that
supported the USPTO’s view that the opinion could be
improperly misread. To avoid that unnecessary possibil-
ity, we grant the petition for the limited purpose of
amending our earlier opinion.
    The sentence beginning at page 22, line 29 is amend-
ed to read: “Rather, the petitioner bears the burden of
proving that the proposed amended claims are unpatent-
able by a preponderance of the evidence.”
    Accordingly,
    IT IS ORDERED THAT:
   The petition is granted to the limited extent noted
above.
                             FOR THE COURT

March 15, 2018                /s/ Peter R. Marksteiner
     Date                     Peter R. Marksteiner
                               Clerk of Court